REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/22 has been entered.
 	Applicant’s amendments and arguments filed 01/28/22 have overcome the claims rejections of the office action mailed 11/04/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 3 and 5-7 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art.  
In particular, prior art does not teach or suggest nor render obvious Applicant’s method for separating and purifying a myrtle polysaccharide P1, comprising the steps: (1) drying and pulverizing the myrtle fruit, filling the obtained dry powder and distilled water to a reflux device to boil for extraction for several times; then combining the extracts, concentrating under reduced pressure, adding 95% (V/V) ethanol having a volume of several times of the concentrate to the concentrate, and stirring to let the polysaccharide precipitate uniformly; allowing the mixture to stand at 4°C for more than 12 hours, collecting the precipitate by centrifugation and drying to obtain the crude myrtle fruit polysaccharide; (2) decolorizing the 2O2 solution; (3) adding the decolorized polysaccharide to a Sevag reagent for deproteinizing to obtain a preliminary purified myrtle fruit polysaccharide; (4) packing a column with pretreated DEAE-Sepharose filler, dissolving the preliminary purified myrtle fruit polysaccharide in step (3) in deionized water, filtering with a 0.45 um microporous membrane, and then applying to the column; eluting by distilled water, collecting the eluate, detecting the absorbance of the eluate at a wavelength of 490 nm by phenol-sulfuric acid method, stopping the collection when the absorbance is near zero, combining the obtained fractions, conducting concentration, dialysis, and lyophilizing to obtain the polysaccharide P1; wherein the myrtle polysaccharide P1, comprising the following monosaccharides by molar percentage: 6.74% of ribose, 1.73% of rhamnose, 60.06% of arabinose, 3.54% of xylose, 5.64% of mannose, 13.16% of glucose, and 9.13% of galactose; wherein the myrtle polysaccharide P1 has a number average molecular weight of 6.44 x 103 Da and a weight average molecular weight of 2.04 x 104 Da; and wherein the polysaccharide P1 has an ability to bind cholate in vitro and has a hypolipidemic effect, and when treating a binding rate of cholestyramine to each choate as 100%, a relative binding rate of the polysaccharide P1 to sodium taurocholate, sodium glycocholate and sodium cholate is 25.28%, 44.56%, and 50.10%, respectively. Also, described in the specification and pointed out by Applicant, the invention creatively combines water extraction and alcohol precipitation with separation and purification by ion exchange chromatography for the research of the myrtle fruit polysaccharide and obtains optimal parameters, which provides technical guidance and a new route for extraction and purification of myrtle fruit polysaccharides.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623